DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note Regarding Track Changes
	Using ‘track changes’ in Microsoft Word or similar apps where the color of the font is changed causes blurry text which when scanned by the Office and may not be very legible and unreadable by OCR services. The Examiner requests and suggests using only black font of any amended text with appropriate markup (strikethrough, underline, etc.).

Response to Arguments
Applicant's arguments filed 09/03/2021 directed towards the amended claims have been fully considered however they are moot in view of the new grounds of rejection provided herein. For example, Applicant argues there is no inductance and capacitance component provided in Purden (and Maruyama). However the Examiner notes that the inductance and capacitance components are a circuit equivalent of the patches and their interaction of their electromagnetic waves with each other and in the antenna and not physical component elements (i.e., they are an inherent function of the patches, e.g., see Para. 22 of the Specification of the instant application, i.e. all patch conductors interacting with each other have a capacitance and inductance circuit equivalent model). Thus the equivalent circuit is inherent to both Purden and Maruyama 
Regarding claim 21, the claim does not contain any limitations significantly different from the previously filed rejected claim 1. The Examiner notes Applicant must discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150084803 A1 (hereinafter “Purden”) in view of US 20150070246 A1 (hereinafter “Maruyama”).
	Claim 21: Purden teaches an antenna device (e.g., see FIGS. 1-6) mounted inside a vehicle bumper (e.g., see 12 in FIG. 2, Para. 12), the antenna device comprising: a dielectric substrate (e.g., see 14 in FIG. 1-2) including a first surface and a second surface (e.g., any surfaces of 14A, 14B, or two surfaces of one singular 
	Purden does not explicitly teach a ground plate arranged on the dielectric substrate and configured to function as an antenna ground plane.

	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement a ground plate arranged on the dielectric substrate of Purden and configured to function as an antenna ground plane as taught by Maruyama in order to implement better isolation of the antenna and/or implement an increased .

Claim 1-8, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purden in view of Maruyama and US 20170179586 A1 (hereinafter “Meyer”).
	Claim 1, 17, 19-20: Purden teaches an antenna device (e.g., see FIGS. 1-6) mounted inside a vehicle bumper (e.g., see 12 in FIG. 2, Para. 12), the antenna device comprising: a dielectric substrate (e.g., see 14 in FIG. 1-2) including a first surface and a second surface (e.g., any surfaces of 14A, 14B, or two surfaces of one singular dielectric substrate 14, see Para. 19); an antenna part (e.g., see 18 and 32, or one singular antenna part, ‘common element’, see Para. 15) arranged on the second surface of the dielectric substrate (i.e., a surface of the antenna part on the dielectric substrate) and including an antenna pattern configured to function as an array antenna (any pattern of the antenna part); and a reflecting part (e.g., see 34 in FIGS. 1-6) arranged around the antenna part and including a plurality of conductor patches each having a dimension smaller than an operating wavelength (e.g., see Para. 20-22 where each element is sized less than one wavelength at 77 GHz) and configured to function as a reflecting plate at a predetermined operating frequency, wherein the plurality of conductor patches, which constitutes the reflecting part, form a plurality of blocks aligned along a predetermined block arrangement direction (e.g., see FIG. 4, 6), and in the reflecting part, an inductance component of the plurality of conductor patches and a capacitance component between the plurality of conductor patches are set such that phases of reflected waves at the operating frequency are different for each of the blocks 
	Purden does not explicitly teach a ground plate arranged on the dielectric substrate and configured to function as an antenna ground plane. Purden does not explicitly teach the plurality of conductor patches forming a plurality of blocks is formed on the same surface as the surface of the dielectric substrate on which the antenna pattern is formed.
	However Maruyama teaches an antenna device comprising: a dielectric substrate (e.g., see Para. 113, 128, 168) including a first surface and a second surface; a ground plate (e.g., see 51 in FIG. 2, dielectric in between of 51 and 53, Para. 85-86, 113, 128, 168) arranged on the dielectric substrate and configured to function as an antenna ground plane; a reflecting part including a plurality of conductor patches each having a dimension smaller than an operating wavelength (e.g., see Para. 98, 176, 216) and configured to function as a reflecting plate at a predetermined operating frequency, wherein the plurality of conductor patches (e.g., see 53 in FIG. 2, 4-5 and remaining Figures), which constitutes the reflecting part, form a plurality of blocks (e.g., as shown in Figures) aligned along a predetermined block arrangement direction, and in the reflecting part, an inductance component of the plurality of conductor patches and a 
	Further, Meyer teaches an antenna device mounted in a vehicle behind a bumper (e.g., see Para. 7), the antenna device comprising: a dielectric substrate (e.g., see 3 in FIGS. 4) including a first surface and a second surface; a ground plate (e.g., see 14 in FIG. 4) arranged on the dielectric substrate and configured to function as an antenna ground plane; an antenna part arranged on the second surface of the dielectric substrate and including an antenna pattern configured to function as an array antenna (e.g., see 13 in FIG. 3-4); and a reflecting part arranged around the antenna part and including a plurality of conductor patches (e.g., see 4 in FIGS. 2-4) each having a dimension smaller than an operating wavelength and configured to function as a reflecting plate at a predetermined operating frequency (e.g., see Para. 26), wherein the plurality of conductor patches, which constitutes the reflecting part, form a plurality of blocks that is formed on the same surface as the surface of the dielectric substrate on which the antenna pattern is formed and aligned along a predetermined block arranged direction (e.g., as shown in FIG. 3).
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement a ground plate arranged on the dielectric substrate of 
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to form the antenna pattern on the same surface of the dielectric substrate as the plurality of conductor patches forming the plurality of blocks of Purden as taught by Meyer in order to form a more compact and integral antenna device for implementation in a small space or to reduce multiple parts and thus reduce manufacturing resources for the device.
Claim 2: Purden teaches the antenna device according to claim 1, wherein the plurality of blocks are configured such that phases of the reflected waves become more delayed as the blocks are further from a block center that is a center of the dielectric substrate in the block arrangement direction (e.g., wherein the inductive components causes a phase delay in each component/patch, the phase delay add between blocks to cause an increasing delay from the incident wave to the reflected waves, see Para. 20, 22).  
Claim 3: Purden teaches the antenna device according to claim 2, wherein the plurality of blocks are configured such that phase differences of the reflected waves between the adjacent blocks become larger as the block is further from the block center (wherein, due to the ambiguity in ‘block center’, the block center is from where the difference in phase is increased to an end of the blocks in FIG. 4).  

Claim 5: Purden does not explicitly teach the antenna device according to claim 1, wherein phases of the reflected waves are adjusted by setting gaps between conductor patches adjacent across the adjacent blocks to be different for each of the adjacent blocks in the plurality of blocks.  
	However Maruyama teaches the gaps between conductor patches adjacent across adjacent blocks to be different for adjusting the phase for phase control (e.g., see FIG. 2, 4, 25-27, 29, 35, 41, Para. 178).
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement the phases of the reflected waves are adjusted by setting gaps between conductor patches adjacent across the adjacent blocks to be different for each of the adjacent blocks in the plurality of blocks as taught by Muruyama in order to increase the phase control of the antenna device across blocks so as to provide an additional degree of freedom in providing a more specific phase and beam control of the reflected wave.
Claim 6: Purden teaches the antenna device according to claim 1, wherein the plurality of blocks are set so that phase characteristics of the reflected waves are symmetric with respect to the block center (e.g., see FIG. 4).  
Claim 7: Purden teaches the antenna device according to claim 6, wherein the block arrangement direction coincides with a polarization direction of the array antenna 
Claim 8: Purden teaches the antenna device according to claim 1, wherein each of the plurality of conductor patches has a dimension not more than 3/4 of the operating wavelength (e.g., see Para. 20, where the largest size patch is still less than ¾ of a wavelength at 77 GHz).  
Claim 18: Purden teaches the antenna device according to claim 17, wherein the plurality of conductor patches and the plurality of blocks are arranged in a pattern that is repeated across the reflecting part (e.g., see repeating pattern in FIGS. 4-5).

Allowable Subject Matter
Claim 9-10 and 14-16 allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845